DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states that the molecular weight of the additional polymer has a molecular weight of less than 100,000 grams/mole, however, the claims do not specify if it is a number average or weight average molecular weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiappone et al (2014, RSC Adv., 4, 40873-40881) in view of Yue et al (2016, Energy Storage Materials, 5, 139-164).
With regards to claims 1 and 13, Chiappone teaches a polymer electrolyte (title) that includes a 1:1 mixture of ethylene carbonate and diethyl carbonate (page 40874) (reading on an organic solvent), cellulose fibers (page 40874), methyl ethyl methacrylate (page 40874) (reading on a polymerizable compound), a photoinitiator (page 40874), lithium bistrifluoromethane-sulfonimide (page 40874) (reading on a lithium ion), and a phosphate compound (page 40874) (reading on the claimed plasticizer).  Chiappone teaches the compounds to be put in a solution (page 40874).
Chiappone does not teach the addition of a ceramic particle.
Yue teaches solid state polymer electrolytes containing a lithium ion (title) that is made of a cellulose polymer (page 141), a lithium ion (page 144), and ceramic fillers (page 150).  Yue teaches the ceramic filler to include silicone oxide, titanium oxide, and aluminum oxide (page 152).  Yue teaches the motivation for adding the ceramic filler to be because it not only acts as solid plasticizers to inhibit crystallization kinetics and to promote the retention of the amorphous phase down to sub-ambient temperatures, but also have effects on solvent and cationic mobility (page 150).  Chiappone and Yue are analogous in the art of electrolyte compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the ceramic filler of Yue into the composition of Chiappone, thereby obtaining the present invention.
With regards to claim 2, Chiappone teaches the composition to also contain methacrylic polymers (abstract) (reading on vinylic backboned polymers) at a number average molecular weight of 1100 (page 40874).
With regards to claims 5 and 6, Chiappone teaches the polymerizable compound to include acrylate monomers and polymers at a concentration of 50% (table 2, PEGMA).
With regards to claim 9, Chiappone teaches the addition of a phosphate compound (page 40874) (reading on the claimed plasticizer).
With regards to claim 10, Chiappone is silent on the amount of the plasticizer in the composition.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the amount of plasticizer in order to achieve the desired softness, flexibility, and plasticity.
With regards to claim 12, Chiappone teaches the photoinitiator to be 3% (table 2).
With regards to claim 14, Chiappone does not teach the amount of the ceramic particles present in the composition.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the amount of ceramic particles in order to achieve the desired transparency or viscosity of the composition.
With regards to claim 15, Chiappone teaches the solvent to be ethylene carbonate (page 40874) (reading on a ketone compound).


Claims 1-2, 7-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 6,001,509) in view of Chiappone et al (2014, Rsc Adv., 4, 40873-40861).
With regards to claims 1 and 12, Kim teaches a solid polymer electrolyte formed from a solvent (abstract), a lithium salt (abstract), a phthalate compound (column 12 lines 59-67) (reading on a plasticizer), and a ceramic filler (abstract).  Kim teaches the compounds to be dissolved in the solvent (column 8, lines 28-32) followed by removing the solvent to form a solid (column 8 example 1).
Kim does not teach the addition of a cellulose polymer and photoinitiator.
The disclosure of Chiappone is adequately set forth in paragraph 6 above and is herein incorporated by reference.  Chiappone teaches the motivation for adding the cellulose to be because it acts as a reinforcing agent (page 40873) and the motivation for adding the photoinitiator to be because it provides for the highest conversion of both the acrylic and epoxy groups in the composition (page 40878).  Kim and Chiappone are analogous in the art of polymer electrolyte compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the cellulose polymer and photoinitiator of Chiappone to the composition of Kim, thereby obtaining the present invention.
With regards to claim 2, Kim teaches the addition of a polymer that has a (meth)acrylate backbone (column 2, lines 63-67) and has a molecular weight of 30,000 to 170,000 (column 5 lines 26-60).
With regards to claim 7, Kim teaches the lithium salt to include lithium perchlorate, lithium hexafluorophosphate, or lithium trifluoromethanesulfonate (column 3, lines 24-30).
With regards to claim 8, Kim teaches the amount of liquid electrolyte to be from 10 to 50% (figure 1).
With regards to claim 9, Kim teaches the addition of a phthalate compound (column 12 example 22).
With regards to claim 10, Kim is silent on the amount of the plasticizer in the composition.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the amount of plasticizer in order to achieve the desired softness, flexibility, and plasticity.
With regards to claim 15, Kim teaches the solvent to include dimethyl formamide (column 6, lines 25-38).



Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiappone et al  (2014, RSC Adv., 4, 40873-40881) or Kim et al (US 6,001,509) in view of Aylward et al (WO 2005/038522).
With regards to claims 3 and 4, the disclosure of Kim and Chiappone are adequately set forth in paragraph 6 and 7 respectively and are herein incorporated by reference.
Kim and Chiappone do not teach the addition of the claimed cellulosic polymer.
Aylward teaches an electrolyte composition (page 1) that contains a conductive material such as cellulose acetate (pages 4-5) and teaches the motivation for using this cellulose to be because it creates a composition that is not visible to the human eye under daylight which would allow for its use without affecting the appearance of the compound (pages 4-5).  Aylward, Kim, and Chiappone are analogous in the art of electrolyte compositions.  In light of the discussion above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the cellulose of Aylward in the compositions of Kim and Chiappone, thereby obtaining the present invention.


Claims 1-8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2018/0254523).
With regards to claim 1, Ahn teaches a solid polymer electrolyte formed from a polymer matrix (abstract) that contains a solvent (0026), a cellulose polymer binder (0059-0060), a polymerization initiator (0073) including a benzoin ethyl ether (0076) (as applicants have cited to read on a photopolymerization initiator), a lithium ion (0050-0051), a polymerizable compound (0038), and a ceramic (0066), and a phosphate compound (0106).
Ahn does not teach the addition of a plasticizer.  However, one skilled in the art prior to the effective filing date of the present invention would know to add a plasticizer in order to give the final product softness and plasticity.
With regards to claim 2, Ahn teaches the polymer compound to be formula I (0038) which has a vinyl backbone (0038) having a molecular weight of 100,000 (0104).
With regards to claim 3, Ahn teaches the cellulose compound to be cellulose acetate or cellulose acetate propionate (0060).
With regards to claim 4, Ahn is silent on the amount of the polymer binder, however, teaches this compound to be used in order to improve the adhesion between the solid polymer electrolyte and the electrode.  Therefore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art alter the amount of the binder polymer in order to achieve the desired adhesion.
With regards to claims 5 and 6, Ahn teaches the polymerizable compound to be present in the amount of 5 to 60% (0045).
With regards to claims 7 and 8, Ahn teaches the lithium salt to include LiI (lithium iodide) (0050) in an amount of 5-10% (0051).
With regards to claims 11 and 12, Ahn teaches the initiator to include benzoin compounds (0075) in an amount of 0.01-5 parts based on 100 parts of the polymer (0076).
With regards to claim 13, Ahn teaches the composition to contain zironcium oxide (0022).
With regards to claim 15, Ahn teaches the solvent to include an alcohol (0100).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763